DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 objected to because of the following informalities: it appears that the limitation “a distal end joint that joints” should instead read “a distal end joint that [joints] joins”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “wherein each of the twisted wires is composed of a core wire, two of the first wire, and four of the second wire”. It is understood that the twisted wires have a core wire (being interpreted as the wires themselves), but it is not understand what is meant by “two of the first wire” and “four of the second wire”. Do some wires comprise a core wire and others don’t? For purposes of examination the indefinite limitation has been deemed to claim wires themselves, as it is unclear how a core wire is related to the “two” of the first wire and the “four” of the second wire.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150238735 A1 to Furukawa et al. (hereinafter, Furukawa).
Regarding Claim 1, Furukawa discloses a guide wire, comprising inter alia: 
a core shaft (12) that is made of a first material ([0037] The material used for forming the shaft 12 may be, for example, stainless steel (SUS304), a superelastic alloy such as a Ni--Ti alloy, piano wire, or a cobalt alloy.); 
a coil (20) ([0038] Next, the first coil body 20 is explained. In the guide wire of FIG. 1, first coil body 20 is formed by helically winding a stranded wire 22, which in turn is formed by winding a plurality of element strands 21 together (see FIG. 2). The stranded wire 22 includes a core element strand 22a and six side element strands 22b wound about the periphery of the core element strand 22a so as to cover the core element strand 22a.) that is provided to cover an outer periphery of the core shaft and is formed by twisting a first wire (22a) made of the first material ([0038] The material used for forming the core element strand 22a … may be, for example, a stainless steel such as martensitic stainless, ferritic stainless, austenitic stainless, austenitic/ferritic two-phase stainless, or precipitation-hardened stainless; a superelastic alloy such as a Ni--Ti alloy …) and a plurality of second wires (22b) made of a second material different from the first material ([0038] The material used for forming … the side element strands 22b may be, for example, … a roentgenopaque metal such as platinum, gold, tungsten, tantalum, iridium, or alloys thereof.); and 
A distal end of the first coil body 20 is fixed to the distal end of the shaft 12 by a distal fixing portion 31.), wherein 
the distal end joint is continuous from the distal end of the core shaft and the distal end of the first wire ([0039] A distal end of the first coil body 20 is fixed to the distal end of the shaft 12 by a distal fixing portion 31.), and 
the distal end joint wraps the distal ends of the plurality of second wires (to one of ordinary skill in the art, the limitation of wrap under broadest reasonable interpretation is to cover something, therefore, the distal end joint 31 “wraps” the distal ends of the plurality of second wires 22b, because as best seen in Fig. 1, the distal end joint 31 covers the second wires 22b).  
Furukawa discloses the distal end joint as set forth and cited above except for expressly disclosing where the distal end joint is made of the first material. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the material of the distal end joint to be the first material, since it notoriously obvious to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Such modification would have also been obvious to one having ordinary skill in the art, because Furukawa expressly disclos.es that the material of the distal end joint is not limitation to a particular material ([0039])
Regarding Claim 2, Furukawa as modified discloses wherein a melting point of the second material is higher than a melting point of the first material (e.g., the melting point of platinum is higher than the melting point of stainless steel and/or Ni-Ti).
Firstly, the shaft 12 is explained. The shaft 12 includes a thin diameter section 12a, a tapered section 12b, and a large diameter section 12c in this order from a distal end to a proximal end of the shaft 12.)
Regarding Claim 5, Furukawa as modified discloses wherein the first material is stainless steel or Ni-Ti alloy ([0038] The material used for forming the core element strand 22a … may be, for example, a stainless steel such as martensitic stainless, ferritic stainless, austenitic stainless, austenitic/ferritic two-phase stainless, or precipitation-hardened stainless; a superelastic alloy such as a Ni--Ti alloy …).  
Regarding Claim 6, Furukawa as modified discloses wherein the coil comprises a plurality of twisted wires, each of the twisted wires being formed by twisting the first wire and the plurality of second wires ([0038] Next, the first coil body 20 is explained. In the guide wire of FIG. 1, first coil body 20 is formed by helically winding a stranded wire 22, which in turn is formed by winding a plurality of element strands 21 together (see FIG. 2). The stranded wire 22 includes a core element strand 22a and six side element strands 22b wound about the periphery of the core element strand 22a so as to cover the core element strand 22a.).  
Regarding Claim 7, Furukawa as modified discloses wherein the coil comprises eight of the twisted wires (a plurality of element stands 21 (at least 2 wires), core element strand (1 wire) and six side element strands 21b (6 wires) at least eight twister wires ([0038] In the guide wire of FIG. 1, first coil body 20 is formed by helically winding a stranded wire 22, which in turn is formed by winding a plurality of element strands 21 together (see FIG. 2). The stranded wire 22 includes a core element strand 22a and six side element strands 22b wound about the periphery of the core element strand 22a so as to cover the core element strand 22a.).
Regarding Claim 8, Furukawa as modified discloses wherein each of the twisted wires is composed of a core wire, two of the first wire, and four of the second wire ([0038] In the guide wire of FIG. 1, first coil body 20 is formed by helically winding a stranded wire 22, which in turn is formed by winding a plurality of element strands 21 together (see FIG. 2). The stranded wire 22 includes a core element strand 22a and six side element strands 22b wound about the periphery of the core element strand 22a so as to cover the core element strand 22a.).
Regarding Claim 9, Furukawa as modified discloses wherein the core wire is surrounded by the first wire, the second wire, the second wire, the first wire, the second wire, and the second wire clockwise (see Fig. 2).  
Regarding Claim 10, Furukawa as modified discloses wherein the second material is platinum, tungsten, or alloys containing either platinum or tungsten ([0038] The material used for forming … the side element strands 22b may be, for example, … a roentgenopaque metal such as platinum, gold, tungsten, tantalum, iridium, or alloys thereof.).  

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150238735 A1 to Furukawa in view of US 20120029476 A1 to Kanazawa. 
Furukawa discloses where the plurality of second wires include a third wire and a fourth wire ([0038] In the guide wire of FIG. 1, first coil body 20 is formed by helically winding a stranded wire 22, which in turn is formed by winding a plurality of element strands 21 together (see FIG. 2). The stranded wire 22 includes a core element strand 22a and six side element strands 22b wound about the periphery of the core element strand 22a so as to cover the core element strand 22a.). Furukawa discloses the claimed invention as set forth and cited above except for expressly disclosing where the third wire extends spirally at the distal end joint so as to broaden radially outward toward the distal end, and the fourth wire extends spirally at the distal end joint so as to narrower radially inward toward the distal end and wherein the distal end joint is made by melting the distal end of the core shaft and the distal end of the coil at a temperature higher than the melting point of the first material and lower than the melting point of the second material.  However, Kanazawa teaches one wire (93B) that broadens toward the distal end and another wire (93A) that narrows toward the distal end (Fig. 11). Regarding wherein the distal end joint is made by melting the distal end of the core shaft and the distal end of the coil at a temperature higher than the melting point of the first material and lower than the melting point of the second material, the melting point of each of these elements has been addressed above, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the second wires and third 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791